United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3082
                       ___________________________

                                Myriam Parada

                                      Plaintiff - Appellee

                                        v.

Anoka County; James Stuart, Anoka County Sheriff, All individuals being sued in
                    their individual and official capacity

                                   Defendants - Appellants

 Nikolas Oman, Coon Rapids Police Officer, All individuals being sued in their
         individual and official capacity; City of Coon Rapids; John Doe,
unknown/unnamed defendants, All individuals being sued in their individual and
official capacity; Jane Doe, unknown/unnamed defendants, All individuals being
 sued in their individual and official capacity; Coon Rapids Police Department

                                           Defendants

                           ------------------------------

                              State of Minnesota

                              Amicus on Behalf of Appellee(s)
                               ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________
                             Submitted: March 17, 2022
                             Filed: November 30, 2022
                                   ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                                    ____________

STRAS, Circuit Judge.

      The Anoka County Jail referred every detainee born outside the United States,
including Myriam Parada, to Immigration and Customs Enforcement. The district
court1 determined that this policy violates the Equal Protection Clause, and a jury
awarded her $30,000 on a false-imprisonment theory. We affirm.

                                          I.

      Parada ended up in the Anoka County Jail after an officer discovered that she
had been driving without a license. While going through the booking process, she
had to disclose her country of birth, which was Mexico. Even after deeming her
“[r]eady for [r]elease,” Anoka County continued to hold her while a deputy
contacted Immigration and Customs Enforcement, better known as ICE.

      The delay was due to Anoka County’s “unwritten policy requiring its
employees to contact ICE every time a foreign-born individual is detained,
irrespective of whether the person is a U.S. citizen.” (Emphasis added). The way it
works is simple: “If the individual [says] they were born abroad, the jail will send
ICE a notification” and “attempt[] to wait to start release procedures . . . until [it]
hear[s] back,” which “could take between 20 minutes and 6 hours.” Eventually, after
four hours of waiting, the deputies released Parada into ICE custody.




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
                                    -2-
       The delay became the basis for Parada’s federal lawsuit against Anoka
County. One of her claims alleged that discriminating against her based on her
country of origin violated the Equal Protection Clause. See U.S. Const. amend. XIV,
§ 1; 42 U.S.C. § 1983. A second was that she was falsely imprisoned. See Kleidon
v. Glascock, 10 N.W. 2d 394, 397 (Minn. 1943).

       Both claims survived summary judgment. The district court concluded that
Anoka County’s policy violated the Fourteenth Amendment as a matter of law but
left the determination of damages for the jury. The false-imprisonment claim went
to the jury on both liability and damages, even though Anoka County filed a pre-
verdict motion for judgment as a matter of law. See Fed. R. Civ. P. 50(a).

       The damages were a mixed bag. The jury awarded her $30,000 for false
imprisonment but gave her only one dollar for the constitutional violation. Despite
getting less than she wanted on the federal claim, she received a sizable attorney-fee
award totaling $248,218.13. See 42 U.S.C. § 1988(b). At the same time, the district
court denied Anoka County’s renewed motion for judgment as a matter of law. See
Fed. R. Civ. P. 50(b).

                                          II.

        Illegal discrimination is at the heart of both of Parada’s claims, including the
one alleging that Anoka County violated her equal-protection rights. Our review of
it is de novo. See Hosna v. Groose, 80 F.3d 298, 303 (8th Cir. 1996).

      The district court’s conclusion was correct: Anoka County’s policy is a classic
example of national-origin discrimination. On its face, it treats people differently
depending on where they were born. Espinoza v. Farah Mfg. Co., 414 U.S. 86, 88
(1973) (defining “national origin” as “the country where a person was born, or, more
broadly, the country from which his or her ancestors came”). Those born abroad
must wait anywhere from 20 minutes to 6 hours longer while deputies consult ICE.


                                          -3-
For those born in the United States, by contrast, there is no call and release is
immediate.

        Classifications based on alienage are “suspect,” meaning they are subject to
strict scrutiny. Knapp v. Hanson, 183 F.3d 786, 789 (8th Cir. 1999); see City of
Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985). For the policy to
survive, Anoka County must demonstrate it is “narrowly tailored to serve a
compelling state interest.” Johnson v. California, 543 U.S. 499, 509 (2005). We
will assume that Anoka County’s interest in serving as a good law-enforcement
partner to ICE is compelling, even though we have our doubts about it.2

       The bigger problem, however, is Anoka County’s scattershot approach to
accomplishing its interest. By its own statistics, more than half of the foreign-born
individuals it referred to ICE turned out to be American citizens. It is not hard to
figure out why. For one thing, many who are born elsewhere will have already
become American citizens. Consider a few examples. By the strict terms of the
policy, it would apply to famous actors like Bruce Willis and Arnold
Schwarzenegger—both long-time American citizens—not to mention six former
members of the United States Supreme Court. The policy is also underinclusive: it
will miss people who are American-born children of foreign diplomats or who have
renounced their citizenship, like American-born Jews who have accepted sole
citizenship under Israel’s Law of Return. See 8 C.F.R. § 101.3 (children of foreign
diplomats); 8 U.S.C. § 1481 (loss of citizenship). The point is that Anoka County’s
chosen means were not “specifically and narrowly framed to accomplish” its
interest. Shaw v. Hunt, 517 U.S. 899, 908 (1996) (citation omitted).

       It is also significant that Anoka County had national-origin-neutral
alternatives at its disposal. See Wygant v. Jackson Bd. of Educ., 476 U.S. 267, 280

      2
        Anoka County makes no suggestion it has an interest in stemming the tide of
illegal immigration. It instead frames its interest as giving “ICE an opportunity to
investigate the legal status of individuals who [are] already in custody” without
“overburden[ing]” the agency by passing along too many false positives.
                                         -4-
n.6 (1986) (explaining that narrow tailoring “require[s] consideration” of “lawful
alternative and less restrictive means”). Instead of asking a non-targeted question
about birthplace, it could have asked detainees directly about their citizenship. Cf.
Plyler v. Doe, 457 U.S. 202, 223 (1982) (declaring that “[u]ndocumented aliens” are
not a “suspect class”). And for situations in which there was reason to doubt the
answer, Anoka County could have adopted a reasonable-suspicion-like requirement
for making referrals to ICE based on “specific and articulable facts.” Terry v. Ohio,
392 U.S. 1, 21 (1968). The failure to consider these alternatives provides further
evidence that it did not adopt a narrowly tailored policy. See City of Richmond v.
J. A. Croson Co., 488 U.S. 469, 507 (1989) (rejecting a quota, in part, on the ground
that the City of Richmond never considered any “race-neutral” alternatives).

                                         III.

      According to the jury, the unwritten policy also led to Parada’s false
imprisonment. Except now the question is less about fit and more about how Anoka
County litigated the case. Its argument is that the district court should have granted
judgment as a matter of law. See Fed. R. Civ. P. 50. It has several theories why,
and we review de novo whether any of them work. See Klingenberg v. Vulcan
Ladder USA, LLC, 936 F.3d 824, 830 (8th Cir. 2019).

                                         A.

       Procedural history matters, especially in a case like this one. Once Parada
finished presenting her case, Anoka County brought its first motion for judgment as
a matter of law. See Fed. R. Civ. P. 50(a) (allowing pre-judgment motions). The
argument, at least at that point, was that the evidence did not match the complaint.
According to Anoka County, Parada had started with a vicarious-liability theory,
only to switch to a direct-liability theory at trial. The district court disagreed but




                                         -5-
invited Anoka County to renew its motion after trial. See Fed. R. Civ. P. 50(b)
(allowing “renewed motion[s]”).

        In its post-verdict motion, Anoka County took the district court up on its
invitation and added two new arguments. One was a request for official immunity,
but it came too late. See Hyundai Motor Fin. Co. v. McKay Motors I, LLC, 574 F.3d
637, 640–41 (8th Cir. 2009) (explaining that the arguments in a Rule 50(b) renewed
motion must match those “asserted in support of the pre-verdict motion for judgment
as a matter of law under Rule 50(a)”).

      The other was a request for statutory immunity. The district court gave Anoka
County the benefit of the doubt and reviewed this one on the merits, but only because
it was “inextricably intertwined” with the issues that had been raised in the earlier
motion. Ultimately, however, the court ruled that statutory immunity was
unavailable because the conduct arose out of an “unprotected” operational-level
decision. See Holmquist v. State, 425 N.W.2d 230, 232 (Minn. 1988) (distinguishing
between planning-level and operational-level decisions under Minnesota’s statutory-
immunity framework).

                                          B.

      Hoping that the third time is the charm, Anoka County has appealed. It again
argues that Parada changed theories during trial. There are two reasons why this
argument fares no better now than it did before.

      The first is that, fairly read, Parada’s complaint was broad enough to
contemplate a direct-liability theory. She brought the false-imprisonment claim
against “all [d]efendants” based on “an unconstitutional policy, practice, or custom,
caused by a lack of supervision, failure to train, or other act or omission.” (Emphasis
added). Although the complaint is hardly a model of clarity, Anoka County is
undeniably a defendant and the “other act[s] or omission[s]” could plausibly include
what it did to directly harm Parada.
                                         -6-
       The second is that, even if the complaint was unclear, the district court found
that Anoka County had impliedly consented to a trial on a direct-liability theory. See
Fed. R. Civ. P. 15(b)(2); see also Baker v. John Morrell & Co., 382 F.3d 816, 830–
31 (8th Cir. 2004) (reviewing this decision for an abuse of discretion). In addition
to the language in the complaint, Parada’s lawyer made clear at a pretrial conference
that the trial would focus on “Parada[’s] claims that Anoka County falsely
imprisoned her by causing her to be detained.” (Emphasis added). And then Anoka
County’s proposed jury instruction mirrored this theory: it asked whether the
“[d]efendant intentionally restricted [her] physical liberty . . . by words or acts.” In
these circumstances, the district court did not abuse its discretion by treating the
direct-liability theory “as if [it was] raised in the pleadings.” Fed. R. Civ. P. 15(b)(2)
(allowing issues to be “tried by the parties’ express or implied consent”).

                                           C.

       Anoka County’s next argument challenges Parada’s direct-liability theory
from a different angle. Now the question is whether a direct claim against a county
for false imprisonment exists. And even if it does, whether it is available on these
facts.

       Both variations on this argument suffer from the same problem: a lack of
timeliness. A party’s first motion for judgment as a matter of law must contain all
the arguments it intends to raise in its “renewed motion.” Fed. R. Civ. P. 50(b); see
Nassar v. Jackson, 779 F.3d 547, 551–52 (8th Cir. 2015). Here, the only argument
Anoka County raised in its first motion was that Parada had not brought a direct
claim for false imprisonment, not that she could not do so. By the time it raised
these issues in its second motion, the arguments were new, not renewed. And we
have long held that a party cannot raise “new arguments in [a] Rule 50(b) motion.”
Miller v. Huron Reg’l Med. Ctr., 936 F.3d 841, 847–48 (8th Cir. 2019); see Hubbard
v. White, 755 F.2d 692, 695–96 (8th Cir. 1985).


                                           -7-
                                          D.

       A failure of proof ends Anoka County’s pursuit of the other type of immunity.
A creature of the Minnesota Tort Claims Act, statutory immunity is dependent on
the type of decision made. See Minn. Stat. § 466.03, subd. 6. For so-called planning-
level decisions—“those involving . . . the evaluation of factors such as the financial,
political, economic, and social effects of a given plan or policy”—statutory
immunity is available. Conlin v. City of Saint Paul, 605 N.W.2d 396, 400 (Minn.
2000). The idea is “to prevent . . . courts from conducting an after-the-fact review”
that “second-guesses ‘certain policy-making activities that are legislative or
executive in nature.’” Watson ex rel. Hanson v. Metro. Transit Comm’n, 553
N.W.2d 406, 412 (Minn. 1996) (citation omitted). Ordinary “day-to-day” level
decisions, on the other hand, receive no statutory protection. Schroeder v. St. Louis
County, 708 N.W.2d 497, 504 (Minn. 2006).

       On the surface, there seems to be little doubt that Anoka County’s unwritten
policy was a planning-level decision. See Nusbaum v. County of Blue Earth, 422
N.W.2d 713, 723 (Minn. 1988). When individual employees later followed it, the
challenge to their conduct became a challenge to the “policy itself,” meaning
statutory immunity would normally apply. Id.

       But the normal rule takes a back seat when there is no evidence “to support
[a] statutory[-]immunity claim.” Conlin, 605 N.W.2d at 402. As the Minnesota
Supreme Court has put it, “[t]he burden is on the [County] to show it engaged in
protected policy-making.” Id. And here, Anoka County failed to produce any
evidence about how it reached its decision, including whether it considered any
“financial, political, economic, and social effects.” Id. at 400. Under these
circumstances, the consequences are clear: it is “not entitled to statutory immunity.”
Id.




                                         -8-
                                         IV.

       One loose end remains. Anoka County challenges the district court’s
attorney-fee award. Although it is common for defendants in civil-rights actions to
challenge large fee awards, what distinguishes this case from others is that Anoka
County has adopted an uncompromising position: the only reasonable fee award is
none at all. We review its all-or-nothing argument under an abuse-of-discretion
standard of review. See Thurairajah v. City of Fort Smith, 3 F.4th 1017, 1029 (8th
Cir. 2021).

      To receive attorney fees, Parada had to be a “prevailing party,” which includes
those who have “succeed[ed] on any significant issue in litigation which achieves
some of the benefit the parties sought in bringing suit.” Hensley v. Eckerhart, 461
U.S. 424, 433 (1983) (citation omitted); see 42 U.S.C. § 1988. Declaratory relief is
good enough if it settles “some dispute which affects the behavior of the defendant
towards the plaintiff.” Hewitt v. Helms, 482 U.S. 755, 761 (1987) (emphasis
omitted). And nominal damages make the cut too because they “modif[y] the
defendant’s behavior for the plaintiff’s benefit by forcing the defendant to pay an
amount of money he otherwise would not pay.” Farrar v. Hobby, 506 U.S. 103, 113
(1992).

        Still, as the Supreme Court recognized in Farrar, “[w]hen a plaintiff recovers
only nominal damages because of [the] failure to prove an essential element . . ., the
only reasonable fee is usually no fee at all.” Id. at 115 (emphasis added). Although
it is true that Parada failed to prove that she suffered any compensable damages on
her federal civil-rights claim, the district court did not abuse its discretion in
concluding that attorney fees were available anyway. After all, Anoka County
suspended its unconstitutional policy right after the jury delivered its verdict. See
id. at 113–14; see also Jones v. Lockhart, 29 F.3d 422, 424 (8th Cir. 1994)
(determining the availability of attorney fees after a nominal-damages award by
examining the significance of the legal issue on which the plaintiff prevailed and the
public goal or purpose the litigation served). And Parada received a substantial
                                         -9-
compensatory-damages award of $30,000 on her false-imprisonment claim, which
arose out of the “same nucleus of operative fact” as her federal civil-rights claim.
See Rogers Grp., Inc. v. City of Fayetteville, 683 F.3d 903, 912 (8th Cir. 2012)
(citation omitted). The point is that her victory was more than “technical” or
“insignificant.” Farrar, 506 U.S. at 113–14.

                                        V.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                       -10-